Citation Nr: 1424894	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  13-35 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Ruda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to October 1968. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The November 2011 rating decision denied service connection for bilateral hearing loss.  The Veteran filed a notice of disagreement in November 2011.  A statement of the case was issued in November 2013, and the Veteran filed a substantive appeal later that month.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

A review of the Virtual VA and VBMS paperless claims processing system reveals documents that either duplicative of the information or evidence of record or are not pertinent to the present appeal.


FINDING OF FACT

The Veteran did not exhibit bilateral hearing loss in service or within one year after discharge from service, and bilateral hearing loss is not otherwise shown to be associated with his active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2013)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes evidentiary development letters dated in May 2011 and August 2011 in which the RO advised the appellant of the evidence needed to substantiate his service connection claim.  These letters advised the Veteran of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  The letters also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claims, pursuant to the Court's holding in Dingess, supra.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records, private treatment records and VA medical records.  No additional, outstanding evidence has been identified by the Veteran as relevant to his appeal.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

The RO arranged for the Veteran to undergo a VA hearing loss examination in July 2011.  The Board finds that the resulting July 2011 examination report is adequate for the purpose of determining entitlement to service connection for bilateral hearing loss.  This examination report reflects review of the claims folder.  During the examination, the examiner elicited from the Veteran his history of complaints and symptoms and provided clinical findings detailing the examination results.  The examiner also provided a diagnosis and etiology opinion and explained the reasons and bases for this opinion.  For these reasons, the Board concludes that the July 2011 VA examination report in this case provides an adequate basis for a decision.

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

The Veteran has claimed entitlement to service connection for bilateral hearing loss which he essentially contends was incurred as a result of in-service noise exposure.

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic disabilities, such as sensorineural hearing loss, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.

The Board acknowledges that the lack of any evidence that a veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385.... For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for 'disability' under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The evidence of record indicates that the Veteran incurred acoustic trauma while serving in Vietnam.  He has indicated that he was exposed to jet engines and helicopters while serving as a flight surgeon.  In a November 2013 letter the Veteran states:
 
I was then deployed to Cam Rahn Bay, Vietnam for one year and was housed adjacent to the flight line.  My duties were primarily responsible for conditions of the eyes but as a flight surgeon I traveled throughout Vietnam in a variety of aircraft train medical personnel in the care of eye injuries and traveled to Japan and Taiwan with causalities for more definitive care.  I would estimate that I accumulated about 1000 hours of total flying time during my military career.  

The Veteran's DD Form 214 reflects that his military occupational specialty was an ophthalmologist with service in Vietnam.  Further review of the record indicates that the Veteran's statements of noise exposure are competent, credible, and consistent with the Veteran's service.

In terms of in-service hearing loss, the Veteran reported he was not aware of a hearing problem at discharge, but asserts a delayed onset of hearing loss years later.  Thus, the Veteran is not alleging a continuity of symptomology since service.  

With respect to his service treatment records, the Veteran's December 1956 enlistment examination report includes audiometer findings of (with the converted ISO units in parentheses): 




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-10 (0)
-5(5)
-5 (5)
-10 (-5)
LEFT
-5 (10)
0 (10)
-10 (0)
-10 (0)
-5 (0)

He scored 15/15 bilaterally on whispered voice testing.  The Veteran reported no past or current ear trouble on his December 1956 enlistment medical history report.

After enlistment, the Veteran's service treatment records contain audiograms that were conducted in October 1957, June 1957, April 1959, September 1959, May 1960, June 1960, May 1961, May 1966, September 1967, November 1967 and his separation examination in September 1968.  Audiograms from these examinations are all within normal limits.  Service treatment records are silent for complaints or treatment for ear complaints in service.

The Veteran's September 1968 separation examination report includes audiometer findings of (with the converted ISO units in parentheses): 




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-10 (0)
-10 (0)
-10 (0)
-10 (-5)
LEFT
-10 (5)
-10 (0)
-10 (0)
-10 (0)
-10 (-5)

The Veteran reported no past or current ear trouble on his September 1968 separation medical history report.

In terms of a current disability, the July 2011 VA examination report notes a diagnosis of normal to moderately severe bilateral sensorineural hearing loss.  Pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
Average
RIGHT
10
15
25
30
45
28.75
LEFT
10
15
20
30
45
27.5

Speech recognition scores were 94% bilaterally.  A private audiogram from November 2009 also indicates bilateral sensorineural hearing loss. 

The Veteran has bilateral hearing loss for VA purposes, as his auditory threshold and speech recognition scores satisfy the requirements of 38 C.F.R. § 3.385. 

Thus, the Veteran has been diagnosed with a current hearing loss disability, and he has been determined to have suffered acoustic trauma in service.  The remaining question is whether there is a link between the in-service noise exposure and the current hearing loss.  

The July 2011 VA examiner opined that the Veteran's hearing loss was not caused by or due to military noise exposure.  In explaining the rationale for this opinion, the examiner noted that the record is silent for hearing problems during and after the Veteran's military service.  He further stated:

Research studies have shown that hazardous noise exposure has an immediate effect on hearing, and it is usually temporary at first.  It does not have a delayed onset nor is it progressive or cumulative...Based on these studies, the Veteran's hearing test at the time of his military separation accurately represented the effects of any hazardous noise exposure the Veteran sustained during active military service.  There were no permanent effects of military noise exposure on this Veteran's bilateral hearing sensitivity.  Therefore, this Veteran's hearing loss and tinnitus were not due to his history of military noise exposure.  The examiner concedes that the Veteran was exposed to noise in the military, however, this is insufficient in establishing a nexus with military service.  

The VA examiner then referenced research studies finding that 95% of the military are exposed to hazardous levels of noise exposure during service, but less than 20% complain of hearing disturbances and even fewer have hearing loss.  The examiner concluded that "the nature, degree, and audiometric configuration of [the Veteran's] hearing loss were consistent with a significant history of noise exposure."  In offering this opinion, the July 2011 VA examiner noted that he had reviewed the Veteran's claims file, including the Veteran's service treatment records.

The Board finds the VA examiner's opinion to be highly probative to the question at hand.  The examiner is an audiologist who possesses the necessary education, training, and expertise to provide the requested opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In addition, this opinion is based in part on examination and interview of the Veteran. The examiner also reviewed the Veteran's claims folder, which contained his service treatment records and post-service medical evidence.  The VA examination report demonstrates the examiner's review of the Veteran's medical history and his familiarity with his history of noise exposure during service.  It also provides persuasive rationale, specifically noting no clinically significant change in the Veteran's hearing during service, no evidence of hearing loss after service and studies on the effects of noise exposure in the military, to support the conclusion that the Veteran's bilateral hearing loss is not due to military noise exposure.

The Board notes that the only contrary opinion of record comes from the Veteran himself, who believes there is a link between his in-service noise exposure and current bilateral hearing loss.  In a December 2011 letter in support of his claim the Veteran notes that he is an ophthalmologist and states:

My contention is that it is impossible for an audiologist or an audiogram to reach a conclusion that any type of hearing loss, other than physical damage perhaps, some period of time after noise exposure is or is not service connected unless there is at least some base line of comparison to make this determination.  In my case there was no ear examination or audiogram at the time of my service or the time of discharge to make a determination of a service connected disability.

In a November 2013 letter in support of his claim the Veteran states:

In my entire medical education and flight surgeon's training it is medically proven that loud noise exposure from a variety of sources over a period of time can be responsible for delayed hearing loss due to damage to the cochlear nerve system (neurosensory) and subsequent hearing loss especially in the high frequency range.  I also realize that it can be a natural aging process as well and is almost impossible to differentiate between the two.

The Veteran further states:

I cannot legally prove a direct association of my noise exposure I received over my military flying career and subsequent hearing deficit that requires hearing aids but I believe it is reasonable that cause and effect has validity and the explanations submitted for the denial is inadequate.  

The Veteran also contends that he never received an audio evaluation at separation and alleges the examiner filled out a superior test report so the Veteran could return home.  However, the evidence of record indicates an audio evaluation was conducted at separation with audiometer findings reported on the September 1968 medical examination report.  The Board notes that the report indicates the examination took place in San Francisco, California, however the Veteran contends the examination occurred in Seattle, Washington.  Further, the examination was conducted over 40 years ago.  Thus, the reported test results have more probative value than the Veteran's recollection of events.  Also, audiometric test results within normal range were also reported in a November 1967 medical examination report, about one year prior to separation.  

Even though the Veteran is a physician, his own medical opinion, without objective verification of the etiology of the hearing loss by another medical professional or through a report of diagnostic examination, does not overcome the unfavorable medical opinion, since the credibility and weight of the Veteran's medical opinion is weighed with his own self-interest in the outcome of the claim.  Therefore, the opinion rendered by the VA examiner, who concluded that the Veteran did not incur hearing loss in service as a result of acoustic trauma is given more weight in deciding the claim.   

The Board also notes that the Veteran could not provide an opinion that his hearing loss was due to acoustic trauma in service.  In fact, the Veteran notes that hearing loss can be attributed to the natural aging process and that it is almost impossible to differentiate between hearing loss from aging and hearing loss from acoustic trauma in service.  In contrast, the VA examiner provided a well-reasoned opinion explaining his rationale on why the Veteran's hearing loss was not caused by acoustic trauma in service.  The July 2011 VA examiner did this without resorting to speculation like the Veteran's opnion.  Further, the July 2011 VA examiner is an audiologist who measures hearing loss regularly while the Veteran is an ophthalmologist, not an audiologist.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  Thus, the July 2011 VA examination opinion is more probative than the Veteran's opinion regarding the etiology of the hearing loss. 

Therefore, in the absence of probative medical evidence of a link between the Veteran's bilateral hearing loss and his military service, to include competent medical evidence of chronicity of hearing loss since service or within the one-year presumptive period following the Veteran's separation from service, service connection for bilateral hearing loss is not warranted.

In summary, the Board finds that a preponderance of the evidence is against finding a link between the Veteran's bilateral hearing loss and his military service, to include in-service noise exposure.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for bilateral hearing loss is not warranted.



ORDER

Entitlement to service connection for bilateral hearing loss in denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


